Citation Nr: 9904682	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-42 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to October 1960 
and from September 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  A hearing was held before a hearing officer at the 
RO in January 1997, and the hearing officer's decision was 
entered in March 1997. 

In April 1998, the Board awarded service connection for 
hearing loss of the right ear, and, in as much as the veteran 
was also requesting an increased (compensable) evaluation for 
his service-connected hearing loss of the left ear, (service 
connection for left ear hearing loss was awarded by the RO in 
1995), the RO was requested on remand to adjudicate and 
evaluate the service-connected bilateral hearing loss.  In 
addition, the RO was also requested to adjudicate the 
veteran's claim of entitlement to an earlier effective date 
for an award of service connection for, in each instance, 
hearing loss and tinnitus (service connection for tinnitus 
was awarded by the RO in 1961).  Subsequently, in a May 1998 
Supplemental Statement of the Case, the RO only adjudicated 
the veteran's claim for an increased (compensable) evaluation 
for bilateral hearing loss.  Therefore, the RO is requested 
to issue an additional Supplemental Statement of the Case 
addressing the issue of entitlement to an earlier effective 
date for an award of service connection for, in each 
instance, hearing loss and tinnitus per the Board's April 
1998 remand request. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  VA audiometry test result obtained in October 1995 equate 
to Level II hearing in both ears.

CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for increased (compensable) evaluation for the service-
connected bilateral hearing loss is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107 (a).  The 
Board is satisfied that all evidence necessary for an 
equitable disposition of the appeal has been obtained and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other relevant 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.  Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity throughout level 
XI for profound deafness.  38 C.F.R. § 4.85, Codes 6100-6110.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The veteran contends that as a result of being assigned to 
light weapons infantry and being exposed to acoustic trauma 
during service, the hearing in his right ear has decreased 
throughout the years.

The RO in the instant case has assigned a noncompensable 
evaluation for the veteran's service-connected bilateral 
hearing loss.  On VA audiological evaluation in October 1995, 
pure tone thresholds, in decibels, averaged 43 for the right 
ear and 54 for the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in both ears.  These 
results equate to level II hearing in both ears, which 
warrants a noncompensable rating under Code 6100 of the 
rating schedule.  

The evidence with respect to the service-connected bilateral 
hearing loss does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and thus warrant 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The veteran has not required frequent 
periods of hospitalization for his service-connected 
disability, and he has presented no evidence to show that the 
disability has resulted in marked interference with 
employment.  


ORDER

An (increased) compensable evaluation for bilateral hearing 
loss is denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

